District Court Judges — Office Space Under the provisions of 20 Ohio St. 91.1 [20-91.1] (1968), the term district judge should be substituted for the term county judge in 19 Ohio St. 401 [19-401] (1961). Since the term district judges in the Oklahoma Statutes includes associate district judges and special judges, the Board of County Commissioners is required to provide office space for the Associate District Judge, Special District Judge and their Court Reporter.  The Attorney General has had under consideration your letter of February 25, 1969, wherein you ask in effect the following question: Is the Board of County Commissioners required to provide office space for the Associate District Judge, Special District Judge and their Court Reporter? Title 19 Ohio St. 401 [19-401] (1961), provides: "In any county where there is no courthouse or jail erected by the county, or where those erected have not sufficient capacity, it shall be the duty of the board of county commissioners to provide for court room, jail, and offices for the following named officers: Sheriff, treasurer, register of deeds, district clerk, county clerk, county attorney, superintendent of public schools and county judge, to be furnished by the county in a suitable building or buildings, for the lowest rent to be obtainable at the county seat, or to secure and occupy suitable rooms at a free rent within the limits of the county seat or any of the additions thereto, until such county builds a courthouse. They shall also provide the courts appointed to be held therein, with attendants, fuel, lights and stationery, suitable and sufficient for the transaction of their business. If the commissioners neglect, the court may order the sheriff to make such necessary provision, and the expenses incurred by him in carrying the order into effect, when certified by the court, shall be a county charge." (Emphasis added) Title 20 Ohio St. 91.1 [20-91.1] (1968), provides for the District Courts to be successors to jurisdiction of various other courts and provides in part: "The District Courts of the State of Oklahoma are the successors to the jurisdiction of all other courts, including the Superior Courts, the County Courts, the Courts of Common Pleas, Special Sessions Courts, Courts of Special Sessions, City Courts, Juvenile Courts, Children's Courts, Justice of the Peace Courts, and municipal courts in civil matters and proceedings for the violation of state statutes. Wherever reference is made in the Oklahoma Statutes to any of the above courts or to the judge thereof, it shall be deemed to defer to the District Court or a judge thereof . . . ." (Emphasis added) Title 20 Ohio St. 91.3 [20-91.3] (1968), states: "Unless otherwise indicated, the term district judges in the Oklahoma Statutes includes associate district judges and special judges." From the foregoing statutes it can be seen that where reference is made to a county judge, such as in 19 Ohio St. 401 [19-401] (1961), the words district judge should be substituted in accordance with the provisions of 20 Ohio St. 91.1 [20-91.1] (1968). Since the term district judges in the Oklahoma Statutes includes associate district judges and special judges as set out in 20 Ohio St. 91.3 [20-91.3] (1968), it may be concluded that a board of county commissioners would be required to furnish offices for them. Since a court reporter is required in the above mentioned courts of record, it is implied that quarters should be provided for them.  Therefore, it is the opinion of the Attorney General that your question should be answered in the affirmative. The Board of County Commissioners is required to provide office space for the Associate District Judge, Special District Judge and their Court Reporter.  (Tim Leonard)